Alfred Larkins and forty-six others, brought this action originally in the Hancock Common Pleas for a partition of certain real estate in which they claimed to have an interest against John J. Routson and ten others. The trial court decreed partition as prayed for, which decree was modified by the Appeals.
It appears that John Larkins died intestate without issue leaving Sorena Larkins a son, his only heir. Prior to his death he and his son Sorena took title jointly to the _ land in question. Later Sorena Larkins died intestate without issue leaving no brothers or sisters, but leaving his widow, Mary Larkins. Subsequently Mary Larkins married John J. Rout-son and subsequently died without issue leaving Routson and several brothers and sisters of John Larkins and the next of kin of the deceased brothers and sisters of Sorena Larkins.
The question arises as to whether or not the term “legal representatives above referred to means “heirs at law” or executors and administrators.
The Common Pleas Court held the term to mean “heirs at law” and the Appeals construed it to mean administrators and executors. The plaintiffs herein contend that the term “legal representatives” within the purview of the statute means “heirs at law”, their contention being based upon the definition found in Webster’s Internatinal Dictionary and the New Standard Dictionary and the alleged intent of the legislature.